Citation Nr: 0632117	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for a lower back 
disorder.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

5.  Entitlement to an evaluation in excess of 20 percent for 
Parkinson's disease (right upper extremity impairment), on 
appeal from an initial grant of service connection.

6.  Entitlement to an evaluation in excess of 20 percent for 
Parkinson's disease (left upper extremity impairment), on 
appeal from an initial grant of service connection.

7.  Entitlement to an evaluation in excess of 10 percent for 
Parkinson's disease (right lower extremity impairment), on 
appeal from an initial grant of service connection.

8.  Entitlement to an evaluation in excess of 10 percent for 
Parkinson's disease (left lower extremity impairment), on 
appeal from an initial grant of service connection.

9.  Entitlement to an evaluation in excess of 10 percent for 
diabetic neuropathy of the right lower extremity, on appeal 
from an initial grant of service connection.

10.  Entitlement to an evaluation in excess of 10 percent for 
diabetic neuropathy of the left lower extremity, on appeal 
from an initial grant of service connection.  

11.  Entitlement to a compensable evaluation for 
hypertension, on appeal from an initial grant of service 
connection.  

12.  Entitlement to an evaluation in excess of 20 percent for 
irritable bowel syndrome (IBS), on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from May 1962 to 
September 1966.  

This matter is on appeal to the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO), in Lincoln, Nebraska.  The Lincoln RO currently 
has jurisdiction of the claim although the Cleveland, Ohio, 
RO issued the rating action that was subsequently appealed to 
the Board.  

In June 2004, the Board remanded the issues of service 
connection for bilateral hearing loss, IBS, GERD, Parkinson's 
disease, and a low back disorder and an initial rating in 
excess of 50 percent for PTSD to the RO for further 
development.  The Board remanded the issue of service 
connection for a left knee disability since the record showed 
that the veteran filed a notice of disagreement with a March 
2004 RO rating decision that denied the claim.  The RO issued 
a statement of the case and the veteran perfected a timely 
appeal.

The veteran then brought a timely appeal to the Board from a 
January 2005 RO rating decision that granted service 
connection for Parkinson's disease with an initial 30 percent 
evaluation, diabetic neuropathy with an initial 10 percent 
evaluation for each lower extremity, and, IBS and 
hypertension each noncompensably rated.  The RO continued the 
denial of the claims for service connection for bilateral 
hearing loss, GERD, and a low back disorder and an initial 
rating in excess of 50 percent for PTSD.  The case was 
returned to the Board for appellate consideration.  

Following a review of the claim, the Board issued a decision 
on the merits of the veteran's claim.  That decision was 
issued in October 2005; the Board issued a denial on the 
issues then before it.  The veteran was notified of that 
decision and he appealed to the US Court of Appeals for 
Veterans Claims (Court).  In conjunction with his appeal, the 
veteran, through his representative, submitted a Joint Motion 
for Partial Remand, which was subsequently adopted by the 
Court via an Order issued in April 2006.  The claim has since 
been returned from the Court to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, after the Board denied the veteran's claim 
on the issues listed on the front page of this action, the 
veteran appealed to the Court.  To support his appeal, the 
veteran, through his private attorney, submitted argument 
before the Court.  In that argument, the veteran claimed the 
Board erred when it issued its decision without obtaining his 
Social Security Administration (SSA) records.  It was argued 
that the Board violated its duty to assist in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  It was further 
insinuated that the Board possibly erred by not obtaining 
additional medical statements on the severity of the 
veteran's PTSD in accordance with Mittleider v. West, 11 Vet. 
App.181 (1998).  

After reviewing the claim, the Court concurred with the 
arguments made by the veteran's representative.  
Specifically, it found that the issues noted on the front of 
this action should be readjudicated by the Board after the 
veteran's SSA records were obtained and after additional 
development on the PTSD had occurred.  The Court then, its 
April 2006 Order, vacated the Board's decision.

Henceforth, in accordance with the Court's instructions, the 
claim is remanded to the RO/AMC for the purpose of additional 
development and the following actions.  

1.  The AMC/RO should request the 
appellant's records from the Social 
Security Administration (SSA), to include 
any SSI or disability determination and 
associated medical records.  The SSA 
should be informed that there is special 
interest in the matter and that a federal 
court judge has specifically instructed 
the VA to obtain the records in SSA's 
custody.  The AMC/RO should inform the 
veteran and his accredited representative 
that the AMC/RO is attempting to obtain 
the veteran's SSA records and that the 
AMC/RO would appreciate any assistance 
that either can provide in the obtaining 
of said records.  Any response received 
from the veteran and/or his accredited 
representative should be noted in the 
claims folder.  Finally, if the records 
are unavailable, the AMC/RO should 
request that the SSA indicate that those 
records are unavailable and the reason 
for their unavailability.  

2.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination, 
by the appropriate specialist, to 
evaluate his claimed psychiatric 
disabilities.  The claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder, 
including any and all records obtained 
from the Social Security Administration.

a.  The examiner is asked to express an 
opinion concerning what psychiatric 
disabilities the veteran now suffers 
therefrom.  If the examiner determines 
that the veteran has any psychiatric 
disorder in addition to PTSD, the 
examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

b.  The psychiatrist should describe how 
the symptoms (including any secondary 
disabilities) affect the veteran's social 
and industrial capacity.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physician include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the latest edition of the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders.

c.  The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
any determination remains unfavorable to the veteran, he 
should be provided with a supplemental statement of the case 
as well as a summary of the evidence.  An appropriate period 
of time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


